DETAILED ACTION
This Action is a response to the filing received 17 January 2022. Claim 1 was originally presented. In a Preliminary Amendment dated 18 February 2022, claim 1 was canceled and claims 2-21 newly presented. Claims 2-21 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 January 2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11 and 14-19 of U.S. Patent No. 11,226,797. Although the claims at issue are not identical, they are not patentably distinct from each other because, with the exception of some changes to the wording thereof, all subject matter presented in pending claims 2-21 is recited in the claims of U.S. 11,226,797.
For example, pending claim 2 recites “A method, comprising …,” whereas claim 1 of the reference patent recites “A computer implemented method for building an abstract syntax tree and one or more code paths for a workflow, the method comprising …” Pending claim 2 further recites “parsing the file to identify workflow states …,” while claim 1 of the reference patent states “parsing the file representing the workflow; identifying workflow states from the file representing the workflow …” Pending claim 2 also recites “generating an abstract syntax tree based on the workflow states and one or more transitions between the workflow states …,” while claim 1 of the reference patent more fully recites “generating one or more state transition functions that specify the transitions from one workflow state to another workflow state, the transitions based on an action and a context; generating an abstract syntax tree based on the workflow states and the one or more state transition functions …” Finally, pending claim 2 recites “receiving one or more new input values for the workflow; and iteratively executing the workflow and updating the one or more code paths based on the new input values,” while claim 1 of the reference claim recites “automatically generating, based on the abstract syntax tree, a user interface to receive one or more user inputs for the workflow; and iteratively executing the workflow and updating the one or more code paths based on the one or more user inputs.” In each case, the limitation of pending claim 1 is recited in claim 2 of the reference patent with additional detail not found in pending claim 1. Many of the limitations found in the pending dependent claims are recited verbatim or near-verbatim in the reference patent. Tables are provided for comparison:
Current Application
U.S. 11,226,797
2. A method, comprising:
1. A computer-implemented method for building an abstract syntax tree and one or more code paths for a workflow, the method comprising:
providing a file comprising computer instructions representing a workflow in a functional programming language;
providing a file comprising computer instructions representing a workflow in a functional programming language;
parsing the file to identify workflow states;
parsing the file representing the workflow; identifying workflow states from the file representing the workflow;
generating an abstract syntax tree based on the workflow states and one or more transitions between the workflow states;

4. The method of claim 2, further comprising: generating one or more state transition functions that specify the transitions between the workflow states, wherein the transitions are based on an action and a context, and wherein generating the abstract syntax tree is further based on the one or more state transition functions.
generating one or more state transition functions that specify the transitions from one workflow state to another workflow state, the transitions based on an action and a context; generating an abstract syntax tree based on the workflow states and the one or more state transition functions;
building, from the abstract syntax tree, one or more code paths, each code path representing a potential sequence of execution in the workflow;
building, from the abstract syntax tree, one or more code paths, each code path representing a potential sequence of execution in the workflow;
receiving one or more new input values for the workflow; and


automatically generating, based on the abstract syntax tree, a user interface to receive one or more user inputs for the workflow; and
iteratively executing the workflow and updating the one or more code paths based on the new input values.
iteratively executing the workflow and updating the one or more code paths based on the one or more user inputs.


3. The method of claim 2, wherein the file defines the workflow using one or more recursive function calls that have no side effects.
2. The computer-implemented method of claim 1, wherein the file defines the workflow using one or more recursive function calls that have no side effects.


5. The method of claim 4, wherein the one or more state transition functions are pure functions that have no side effects.
3. The computer-implemented method of claim 1, wherein the one or more state transition functions are pure functions that have no side effects.


6. The method of claim 2, wherein the abstract syntax tree is represented in the same functional programming language as the file representing the workflow.
4. The computer-implemented method of claim 1, wherein the abstract syntax tree is represented in the same functional programming language as the file representing the workflow.


7. The method of claim 2, further comprising: providing a source state and a target state; and determining one or more code paths and required conditions to reach the target state from the source state.
5. The computer-implemented method of claim 1, further comprising: providing a source state and a target state; and determining one or more code paths and required conditions to reach the target state from the source state.


8. The method of claim 2, further comprising: providing a source state and a context; and determining a set of actions that may be performed in the source state based on the context and the one or more code paths.
6. The computer-implemented method of claim 1, further comprising: providing a source state and a context; and determining a set of actions that may be performed in the source state based on the context and the one or more code paths.


9. The method of claim 2, further comprising: providing one or more environmental sensors, wherein the new input values comprise one or more inputs from the environment sensors.
7. The computer-implemented method of claim 1, further comprising: providing one or more environmental sensors; and iteratively executing the workflow and updating the one or more code paths based on one or more inputs from the environmental sensors.


10. The method of claim 2, further comprising: storing information about the success rate of transitions between states in the abstract syntax tree, where the transitions are associated with actions;
8. The computer-implemented method of claim 1, further comprising: storing information about the success rate of transitions between states in the abstract syntax tree, where the transitions are associated with actions;
iteratively executing the workflow and updating the one or more code paths until a first state is reached where a plurality of actions are available;
iteratively executing the workflow and updating the one or more code paths, until a first state is reached where a plurality of actions are available;
computing a predicted success rate to transition from the first state to a second state for each of the plurality of available actions by using the stored information about the success rate of transitions for each transition on the code path involving the action from the first state to the second state; and
computing a predicted success rate to transition from the first state to a second state for each of the plurality of available actions by using the stored information about the success rate of transitions for each transition on the code path involving the action from the first state to the second state; and
selecting an action from the plurality of actions based on the predicted success rates.
selecting an action from the plurality of actions based on the predicted success rates.


11. The method of claim 2, further comprising: storing information about the time for transitions between states in the abstract syntax tree, where the transitions are associated with actions;
9. The computer-implemented method of claim 1, further comprising: storing information about the time for transitions between states in the abstract syntax tree, where the transitions are associated with actions;
iteratively executing the workflow and updating the one or more code paths until a first state is reached where a plurality of actions are available;
iteratively executing the workflow and updating the one or more code paths, until a first state is reached where a plurality of actions are available;
computing a predicted time to transition from the first state to a second state for each of the plurality of available actions by using the stored information about the time to transition for each transition on the code path involving the action from the first state to the second state; and
computing a predicted time to transition from the first state to a second state for each of the plurality of available actions by using the stored information about the time to transition for each transition on the code path involving the action from the first state to the second state; and
selecting an action from the plurality of actions based on the predicted times.
selecting an action from the plurality of actions based on the predicted times.


12. A non-transitory computer-readable medium, the non-transitory computer-readable medium comprising instructions for:
11. A non-transitory computer-readable medium, the non-transitory computer-readable medium comprising instructions for:
providing a file comprising computer instructions representing a workflow in a functional programming language;
providing a file comprising computer instructions representing a workflow in a functional programming language;
parsing the file to identify workflow states;

21. The non-transitory computer-readable medium of claim 12, further comprising instructions for: identifying the workflow states from the file representing the workflow.
parsing the file representing the workflow; identifying workflow states from the file representing the workflow;
generating an abstract syntax tree based on the workflow states and one or more transitions between the workflow states;

14. The non-transitory computer-readable medium of claim 12, further comprising instructions for: generating one or more state transition functions that specify the transitions between the workflow states, wherein the transitions are based on an action and a context, and wherein generating the abstract syntax tree is further based on the one or more state transition functions.
generating one or more state transition functions that specify the transitions from one workflow state to another workflow state, the transitions based on an action and a context; generating an abstract syntax tree based on the workflow states and the one or more state transition functions;
building, from the abstract syntax tree, one or more code paths, each code path representing a potential sequence of execution in the workflow;
building, from the abstract syntax tree, one or more code paths, each code path representing a potential sequence of execution in the workflow;
receiving one or more new input values for the workflow; and

13. The non-transitory computer-readable medium of claim 12, further comprising instructions for: automatically generating, based on the abstract syntax tree, a user interface to receive the one or more new input values for the workflow as user inputs.
automatically generating, based on the abstract syntax tree, a user interface to receive one or more user inputs for the workflow; and
iteratively executing the workflow and updating the one or more code paths based on the new input values.
iteratively executing the workflow and updating the one or more code paths based on one or more user inputs.


15. The non-transitory computer-readable medium of claim 12, wherein the abstract syntax tree is represented in the same functional programming language as the file representing the workflow.
14. The non-transitory computer-readable medium of claim 11, wherein the abstract syntax tree is represented in the same functional programming language as the file representing the workflow.


16. The non-transitory computer-readable medium of claim 12, further comprising instructions for: providing a source state and a target state; and determining one or more code paths and required conditions to reach the target state from the source state.
15. The non-transitory computer-readable medium of claim 11, further comprising instructions for: providing a source state and a target state; and determining one or more code paths and required conditions to reach the target state from the source state.


17. The non-transitory computer-readable medium of claim 12, further comprising instructions for: providing a source state and a context; and determining a set of actions that may be performed in the source state based on the context and the one or more code paths.
16. The non-transitory computer-readable medium of claim 11, further comprising instructions for: providing a source state and a context; and determining a set of actions that may be performed in the source state based on the context and the one or more code paths.


18. The non-transitory computer-readable medium of claim 12, further comprising instructions for: providing one or more environmental sensors, wherein the new input values comprise one or more inputs from the environment sensors.
17. The non-transitory computer-readable medium of claim 11, further comprising instructions for: providing one or more environmental sensors; and iteratively executing the workflow and updating the one or more code paths based on one or more inputs from the environmental sensors.


19. The non-transitory computer-readable medium of claim 12, further comprising instructions for: storing information about the success rate of transitions between states in the abstract syntax tree, where the transitions are associated with actions;
18. The non-transitory computer-readable medium of claim 11, further comprising instructions for: storing information about the success rate of transitions between states in the abstract syntax tree, where the transitions are associated with actions;
iteratively executing the workflow and updating the one or more code paths until a first state is reached where a plurality of actions are available;
iteratively executing the workflow and updating the one or more code paths, until a first state is reached where a plurality of actions are available;
computing a predicted success rate to transition from the first state to a second state for each of the plurality of available actions by using the stored information about the success rate of transitions for each transition on the code path involving the action from the first state to the second state; and
computing a predicted success rate to transition from the first state to a second state for each of the plurality of available actions by using the stored information about the success rate of transitions for each transition on the code path involving the action from the first state to the second state; and
selecting an action from the plurality of actions based on the predicted success rates.
selecting an action from the plurality of actions based on the predicted success rates.


20. The non-transitory computer-readable medium of claim 12, further comprising instructions for: storing information about the time for transitions between states in the abstract syntax tree, where the transitions are associated with actions;
19. The non-transitory computer-readable medium of claim 11, further comprising instructions for: storing information about the time for transitions between states in the abstract syntax tree, where the transitions are associated with actions;
iteratively executing the workflow and updating the one or more code paths until a first state is reached where a plurality of actions are available; and
iteratively executing the workflow and updating the one or more code paths, until a first state is reached where a plurality of actions are available; and
computing a predicted time to transition from the first state to a second state for each of the plurality of available actions by using the stored information about the time to transition for each transition on the code path involving the action from the first state to the second state;
computing a predicted time to transition from the first state to a second state for each of the plurality of available actions by using the stored information about the time to transition for each transition on the code path involving the action from the first state to the second state;
electing an action from the plurality of actions based on the predicted times.
selecting an action from the plurality of actions based on the predicted times.


More particularly, claims 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,226,797; claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,226,797; claims 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-9 of U.S. Patent No. 11,226,797; claims 12-14 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,226,797; and claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 of U.S. Patent No. 11,226,797.

Claim Interpretations
Regarding the interpretation of the term “abstract syntax tree,” the Specification describes the following: “computer system generates an abstract syntax tree based on the workflow states and the one or more state transition functions …” (Spec. at ¶26). “FIG. 2 illustrates an exemplary abstract syntax tree 200 that may be generated … abstract syntax tree includes nodes … and transitions …” (Spec. at ¶27). “Transitions may be defined not just for particular actions but may also include other information, such as the employee performing the action or other parameters related to the action …” (Spec. at ¶28).
“Once a workflow has been represented as an abstract syntax tree, the workflow can reflect upon itself and various operations may be automatically performed, such as automatically finding the most efficient path from a source state to a desired target state. Artificial intelligence may be applied to the abstract syntax tree to determine optional paths or actions to take” (Spec. at ¶31).
	In view of the foregoing, Examiner finds that Applicant has defined the term “abstract syntax tree” to comprise a data structure including at least nodes (states) and transitions, and optionally including other information relating to the actions causing one or more transitions between states.
	Regarding the interpretation of the term “context,” the Specification provides the following descriptions:
“Transitions may be defined not just for particular actions but may also include other information, such as the employee performing the action or other parameters related to the action … Alternatively, a single transition may be provided with different context information that may be provided to identify the employee performing the action” (Spec. ¶28). 
“… other parameters related to the action may be represented with different transitions … Alternatively, a single transition may be provided with different context information that may be provided to specify the different parameters such as the identity of the warehouse” (Spec. ¶29). 
“Providing different transitions, or different context, for employees or other parameters allows tracking and analyzing the workflow according to performance by the employees or based on the other parameters. For example, the employee or other parameters may affect the success probability of successfully completing the transition and the time it takes to complete the transition in the workflow …” (Spec. ¶30).
	Accordingly: “context” is interpreted to be any information or parameter besides the state and the action that has an impact on the state or a transition between states via actions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 6, 9-10, 12, 15, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al., U.S. 6,038,378 A (hereinafter “Kita”) in view of Kadambe et al., U.S. 2006/0241927 A1 (hereinafter “Kadambe”) and Takata et al., U.S. 2017/0293477 A1 (hereinafter “Takata”).

Regarding claim 2, Kita teaches: A method, comprising: providing a file comprising computer instructions representing a workflow in a [] programming language (Kita, e.g., 9:12-17, “Create the program specification source code … program specification source code is an ISL file compilable by a parser …” See also, e.g., 3:37-45, describing the Interface Specification Language (ISL)); 
parsing the file to identify workflow states (Kita, e.g., 18-20, “Parse the program specification source code, using a parser …” See also, e.g., 10:14-37, “parsing procedure generates a symbol table … organizes the information by its role … syntax declarations, parameters, and parameter constraint information … breaks down all expression and declarations into their components … captures both the raw data and the context in which it is used …” See also, e.g., 12:5-22, “output of the transformation … is an EFSM representing the entire input program specification … is an internal representation of a connected graph … EFSM is generated by traversing the data structures created during the parsing procedure, creating states and transitions as needed for each data structure …” See also, e.g., 7:46-8:47, describing the extended finite state machine comprising at least a set of states, events / transitions and contexts); 
generating an abstract syntax tree based on the workflow states and one or more transitions between the workflow states (Kita, e.g., 12:5-15, “The EFSM is an internal representation of a connected graph corresponding to the specification, and can be visually represented, as in FIGS. 5 and 6A-6B …” Examiner’s note: see, e.g., Spec. FIG. 2, wherein Applicant’s AST merely represents states and transitions therebetween, which is consistent with the “connected graph” corresponding to the generated EFSM of Kita); 
building, from the abstract syntax tree, one or more code paths, each code path representing a potential sequence of execution in the workflow (Kita, e.g., 19:25-44, “… the EFSM is traversed, which may be accomplished by a conventional path generation method … If there are, for instance, fourteen paths generated through the EFSM …”).
Kita does not further teach that one or more new input values may be received for the workflow, responsive to which the workflow is iteratively executed to update the one or more code paths. However, Kadambe does teach: receiving one or more new input values for the workflow (Kadambe, e.g., ¶72, “After disposing the Markov model for trend prediction, new data may be acquired …”); and 
iteratively executing the workflow and updating the one or more code paths based on the new input values (Kadambe, e.g., ¶72, “As new data is acquired … state probabilities and transition probabilities may be re-calculated … generating a new sorted list of predicted paths, re-selecting a set of performance paths, re-applying the metric, and adjusting the state and transition probabilities …”) for the purpose of generating trend predictions based on received data, and updating the finite-state Markov model with updated information to further train the model and improve predictions (Kadambe, e.g., ¶¶8-9, 30-32, 67-72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for building one or more code paths by parsing a program specification to generate an EFSM including objects representing states and transitions therebetween as taught by Kita to provide that one or more new input values may be received for the workflow, responsive to which the workflow is iteratively executed to update the one or more code paths because the disclosure of Kadambe shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for analyzing data by converting said data to a finite state Markov model to provide that one or more new input values may be received for the workflow, responsive to which the workflow is iteratively executed to update the one or more code paths for the purpose of generating trend predictions based on received data, and updating the finite-state Markov model with updated information to further train the model and improve predictions (Kadambe, Id.).
Kita in view of Kadambe does not more particularly teach that the received workflow is provided in a file having a functional programming language. However, Takata does teach: [providing a file comprising computer instructions representing a workflow in a] functional [programming language] (Takata, e.g., ¶77, “a code written using JavaScript …” See also, e.g., ¶78, “syntax analysis unit 274 converts a control statement section of the code in FIG. 3 … into an abstract syntax tree illustrated in FIG. 5 using an abstract syntax tree analysis function of a JavaScript [] code loaded in the Rhino …” See also at least, e.g., ¶¶79-82, describing a portion of the AST generation; and FIGs. 3 and 5, wherein at least a portion of the nodes of the AST are represented in the JavaScript language corresponding to code tokens of the example of FIG. 5. Examiner further notes that JavaScript1 is a known functional language) for the purpose of analyzing source code by generating an abstract syntax tree and performing slicing of the paths represented in the syntax tree that have certain dependence relationships in order to determine security risks in web applications (Takata, e.g., ¶¶18-22, 98-117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for building one or more code paths by parsing a program specification to generate an EFSM including objects representing states and transitions therebetween as taught by Kita in view of Kadambe to provide that the received workflow is provided in a file having a functional programming language because the disclosure of Takata shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for analyzing code for execution paths and security risks to provide that the received workflow is provided in a file having a functional programming language for the purpose of analyzing source code by generating an abstract syntax tree and performing slicing of the paths represented in the syntax tree that have certain dependence relationships in order to determine security risks in web applications (Takata, Id.).

Claim 12 is rejected for the reasons given in the rejection of claim 2 above. Examiner notes that with respect to claim 2, Kita further teaches: A non-transitory computer-readable medium, the non-transitory computer-readable medium comprising instructions for: [[[performing the method of claim 2]]] (Kita, e.g., FIG. 1 and 8:48-57, “invention is preferably implemented in a computer system such as system 10 … [including] a central processing unit (CPU) … coupled to main memory 25 and program memory (such as ROM or RAM) 30 …” See also, e.g., 8:62-9:3, “All of the method steps described below … are carried out in the microprocessor 20. The implementations themselves are, of course, applications designed by programmers …” Examiner’s note: in view of the foregoing description and the general understanding in the art, the computer-readable medium may be either main or program memory, holding the applications designed by the programmers, and executed on the CPU, and/or the CPU while it at least temporarily holds instructions and/or related data during application execution).

Regarding claim 4, the rejection of claim 2 is incorporated, and Kita further teaches: generating one or more state transition functions that specify the transitions between the workflow states, wherein the transitions are based on an action and a context (Kita, e.g., 12:5-22, “output of the transformation … is an EFSM representing the entire input program specification … is an internal representation of a connected graph … EFSM is generated by traversing the data structures created during the parsing procedure, creating states and transitions as needed for each data structure …” See also, e.g., 7:46-8:47, describing the extended finite state machine comprising at least a set of states, events / transitions and contexts), and 
wherein generating the abstract syntax tree is further based on the one or more state transition functions (Kita, e.g., 12:5-15, “The EFSM is an internal representation of a connected graph corresponding to the specification, and can be visually represented, as in FIGS. 5 and 6A-6B …” Examiner’s note: see, e.g., Spec. FIG. 2, wherein Applicant’s AST merely represents states and transitions therebetween, which is consistent with the “connected graph” corresponding to the generated EFSM of Kita).

Regarding claim 6, the rejection of claim 2 is incorporated, and with respect to the functional programming language, Takata further teaches: wherein the abstract syntax tree is represented in the same functional programming language as the file representing the workflow (Takata, e.g., ¶77, “a code written using JavaScript …” See also, e.g., ¶78, “syntax analysis unit 274 converts a control statement section of the code in FIG. 3 … into an abstract syntax tree illustrated in FIG. 5 using an abstract syntax tree analysis function of a JavaScript [] code loaded in the Rhino …” See also at least, e.g., ¶¶79-82, describing a portion of the AST generation; and FIGs. 3 and 5, wherein at least a portion of the nodes of the AST are represented in the JavaScript language corresponding to code tokens of the example of FIG. 5. Examiner further notes that JavaScript2 is a known functional language) for the purpose of analyzing source code by generating an abstract syntax tree and performing slicing of the paths represented in the syntax tree that have certain dependence relationships in order to determine security risks in web applications (Takata, e.g., ¶¶18-22, 98-117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for building one or more code paths by parsing a program specification to generate an EFSM including objects representing states and transitions therebetween as taught by Kita in view of Kadambe to provide that the received workflow is provided in a file having a functional programming language because the disclosure of Takata shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for analyzing code for execution paths and security risks to provide that the received workflow is provided in a file having a functional programming language for the purpose of analyzing source code by generating an abstract syntax tree and performing slicing of the paths represented in the syntax tree that have certain dependence relationships in order to determine security risks in web applications (Takata, Id.).

Claim 15 is rejected for the reasons given in the rejection of claim 6 above.

Regarding claim 9, the rejection of claim 2 is incorporated, and with respect to the new input values, Kadambe further teaches: providing one or more environmental sensors, wherein the new input values comprise one or more inputs from the environment sensors (Kadambe, e.g., ¶72, “After disposing the Markov model for trend prediction, new data may be acquired … As new data is acquired … state probabilities and transition probabilities may be re-calculated … generating a new sorted list of predicted paths, re-selecting a set of performance paths, re-applying the metric, and adjusting the state and transition probabilities …” See also, e.g., ¶4, “a machine may malfunction and generate a fault or an event code … An event or fault code is an industry term to indicate a change of state of a machine or its inputs or outputs … sensors are disposed in a machine to detect, for example, when out of the ordinary situations occur …”) for the purpose of generating trend predictions based on received data, and updating the finite-state Markov model with updated information to further train the model and improve predictions (Kadambe, e.g., ¶¶8-9, 30-32, 67-72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for building one or more code paths by parsing a program specification to generate an EFSM including objects representing states and transitions therebetween as taught by Kita to provide that one or more new input values may be received for the workflow, responsive to which the workflow is iteratively executed to update the one or more code paths because the disclosure of Kadambe shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for analyzing data by converting said data to a finite state Markov model to provide that one or more new input values may be received for the workflow, responsive to which the workflow is iteratively executed to update the one or more code paths for the purpose of generating trend predictions based on received data, and updating the finite-state Markov model with updated information to further train the model and improve predictions (Kadambe, Id.).

Regarding claim 10, the rejection of claim 2 is incorporated, and with respect to the iterative execution of the workflow to update one or more code paths, Kadambe further teaches: storing information about the success rate of transitions between states in the abstract syntax tree, where the transitions are associated with actions (Kadambe, e.g., ¶22, “filtering input data (e.g., from an event code database), sorting faults by frequency of occurrence …” See also, e.g., ¶23, “time value data structure could include … other derived data or knowledge attributes, Examples are … fault empirical and analytical histogram or distribution functions (including probability density function (pdf) and cumulative distribution function (cdf) parameters.” See also, e.g., FIG. 9 and ¶45, “state diagram for a Markov model 900 … there will be a set of states for each of the seven days …” and ¶46, “four states are considered for each time step … with more or fewer classes, the Markov model will correspondingly have more or fewer states for each time step. The number of states may be different across days …”); 
iteratively executing the workflow and updating the one or more code paths until a first state is reached where a plurality of actions are available (Kadambe, e.g., ¶30, “a finite state Markov model is created and trained …” and ¶31, “trained Markov model is tested against input data … may include exercising the model …” See also, e.g., ¶54, “conditional probabilities are calculated to get transition probabilities of the Markov model. For examples, for the transition probability from state 1 on D1 to state 3 on D2, the appropriate conditional probability is … This process is then continued to get transition probabilities for all the transitions …”); 
computing a predicted success rate to transition from the first state to a second state for each of the plurality of available actions by using the stored information about the success rate of transitions for each transition on the code path involving the action from the first state to the second state (Kadambe, e.g., ¶50, “Markov model is trained for a selected event code by first computing the state probabilities and the transition probabilities from the selected data series. The state probabilities are calculated for a selected event code data series by evaluating probabilities in the training window …”); and 
selecting an action from the plurality of actions based on the predicted success rates (Kadambe, e.g., ¶59, “A method for use in predicting the trend in this model includes choosing a start day and finding the state sequence q=(q1, q2, …, q7) of states that are individually most likely at each time step Dt. For this, the following Viterbi algorithm is applied … This quantity corresponds to the best score (highest probability) along a single path at time t which accounts for the first t trend prediction and ends in state i …”) for the purpose of generating trend predictions based on received data, and updating the finite-state Markov model with updated information to further train the model and improve predictions (Kadambe, e.g., ¶¶8-9, 30-32, 67-72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for building one or more code paths by parsing a program specification to generate an EFSM including objects representing states and transitions therebetween as taught by Kita to provide that one or more new input values may be received for the workflow, responsive to which the workflow is iteratively executed to update the one or more code paths because the disclosure of Kadambe shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for analyzing data by converting said data to a finite state Markov model to provide that one or more new input values may be received for the workflow, responsive to which the workflow is iteratively executed to update the one or more code paths for the purpose of generating trend predictions based on received data, and updating the finite-state Markov model with updated information to further train the model and improve predictions (Kadambe, Id.).

Claims 18-19 are rejected for the reasons given in the rejections of claims 9-10 above.

Regarding claim 21, the rejection of claim 12 is incorporated, and Kita further teaches: identifying the workflow states from the file representing the workflow (Kita, e.g., 18-20, “Parse the program specification source code, using a parser …” See also, e.g., 10:14-37, “parsing procedure generates a symbol table … organizes the information by its role … syntax declarations, parameters, and parameter constraint information … breaks down all expression and declarations into their components … captures both the raw data and the context in which it is used …” See also, e.g., 12:5-22, “output of the transformation … is an EFSM representing the entire input program specification … is an internal representation of a connected graph … EFSM is generated by traversing the data structures created during the parsing procedure, creating states and transitions as needed for each data structure …” See also, e.g., 7:46-8:47, describing the extended finite state machine comprising at least a set of states, events / transitions and contexts).

Claims 3 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Kita in view of Kadambe and Takata, and in further view of Moskovitz3 et al., U.S. 9,152,668 B1 (hereinafter “Moskovitz”).

Regarding claim 3, the rejection of claim 2 is incorporated, but Kita in view of Kadambe and Takata does not more particularly teach that the workflow may be defined using one or more recursive function calls that have no side effects. However, Moskovitz does teach: wherein the file defines the workflow using one or more recursive function calls that have no side effects (Moskovitz, e.g., 4:51-5:3, “Functional languages and functions have no or limited side-effects, have immutable states … functional code 104 uses recursion and does not change the state of any variable …” Examiner’s note: as discussed above with respect to claim 1, functional language may be used to define a workflow, and Moskovitz shows that a property of at least some functional languages is to use recursion without side effects) for the purpose of at least providing an application for which it may be easily determined one or more operations to be executed in parallel, determine one or more actions triggering execution of a particular function, and determine whether data is necessary to execute the triggered function (Moskovitz, e.g., FIG. 4 and 3:1-4:50, 6:46-7:30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for building one or more code paths by parsing a program specification to generate an EFSM including objects representing states and transitions therebetween as taught by Kita in view of Kadambe and Takata to provide that the workflow may be defined using one or more recursive function calls that have no side effects because the disclosure of Moskovitz shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for providing, analyzing and executing functional program code to provide that the workflow may be defined using one or more recursive function calls that have no side effects for the purpose of at least providing an application for which it may be easily determined one or more operations to be executed in parallel, determine one or more actions triggering execution of a particular function, and determine whether data is necessary to execute the triggered function (Moskovitz, Id.).

Claim 14 is rejected for the reasons given in the rejection of claim 3 above.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Kita in view of Kadambe and Takata, and in further view of Sherman4, Scott, U.S. 2017/0154088 A1 (hereinafter “Sherman”).

Regarding claim 5, the rejection of claim 4 is incorporated, but Kita in view of Kadambe and Takata does not more particularly teach that the one or more state transition functions are pure functions that have no side effects. However, Sherman does teach: wherein the one or more state transition functions are pure functions that have no side effects (Sherman, e.g., ¶143, “Some implementations define a specific functional language …” See also, e.g., ¶162, “transform functions and operators are required to be pure. That is, they produce the same output given the same input and have no side effects …”) for the purpose of providing data visualization programming capabilities wherein data flow graphs including data and transform nodes act on the data, the transform nodes having an input context and an operator type action, and wherein the operators may be pure such that their only inputs are explicitly passed in and their only outputs are explicitly returned (Sherman, e.g., ¶¶142-145, 160-171).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for building one or more code paths by parsing a program specification to generate an EFSM including objects representing states and transitions therebetween as taught by Kita in view of Kadambe and Takata to provide that the one or more state transition functions are pure functions that have no side effects because the disclosure of Sherman shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for providing, analyzing and executing functional program code to provide that the one or more state transition functions are pure functions that have no side effects for the purpose of providing data visualization programming capabilities wherein data flow graphs including data and transform nodes act on the data, the transform nodes having an input context and an operator type action, and wherein the operators may be pure such that their only inputs are explicitly passed in and their only outputs are explicitly returned (Sherman, Id.).

Claims 7-8 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Kita in view of Kadambe and Takata, and in further view of Beer et al., U.S. 2003/0005413 A1 (hereinafter “Beer”).

Regarding claim 7, the rejection of claim 2 is incorporated, but Kita in view of Kadambe and Takata does not more particularly teach determining one or more code paths and required conditions required to reach a provided target state from a provided source state. However, Beer does teach: providing a source state and a target state; and determining one or more code paths and required conditions to reach the target state from the source state (Beer, e.g., ¶¶165-166, “Finding a Path to a Particular Transition. The function SearchPathToTrans tries to find a path P1 which begins in the starting state of the GUI and ends in a state which permits the execution of the special transition Tn … one needs an algorithm such that one can systematically achieve a particular state in which all conditions for this state are fulfilled one after the other …” See also generally ¶¶167-184, describing an iterative process attempting to find a path and one or more necessary preconditions for each precursor transition to reach the target end state, and ¶¶198-214, describing a process for determining a series of precursor condition states required to reach a particular transition state) for the purpose of performing an algorithmic search on a graphical program comprising dynamic transitions expressed a status transitions having semantic conditions related to events, such that a complete set of pertinent paths can be determined for exhaustive testing (Beer, e.g., ¶¶31-55).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for building one or more code paths by parsing a program specification to generate an EFSM including objects representing states and transitions therebetween as taught by Kita in view of Kadambe and Takata to provide for determining one or more code paths and required conditions required to reach a provided target state from a provided source state because the disclosure of Beer shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for providing, analyzing and executing user interface program code expressed in at least state transitions to provide for determining one or more code paths and required conditions required to reach a provided target state from a provided source state for the purpose of performing an algorithmic search on a graphical program comprising dynamic transitions expressed a status transitions having semantic conditions related to events, such that a complete set of pertinent paths can be determined for exhaustive testing (Beer, Id.).

Regarding claim 8, the rejection of claim 2 is incorporated, but Kita in view of Kadambe and Takata does not more particularly teach determining a set of actions that may be performed n a provided source state based on a provided context and the one or more code paths. However, Beer does teach: providing a source state and a context; and determining a set of actions that may be performed in the source state based on the context and the one or more code paths (Beer, e.g., ¶¶189-191, “Finding a Path to the End State. After SearchPathToTrans has returned a path P1 … it is necessary to find the test case by discovering a path P2 from Tn to the end state Ce of the GUI. This goal can be achieved by the function SearchPathToEnd … Function SearchPathToEnd (Input: status of the GUI Cn+i) …” Examiner’s note: the state of the GUI is consistent with the source state, and the values of any variables associated with the GUI represent the context. See, for example, FIG. 11, disclosing GUI states such as input fields being present, and associated contexts, such as the input of the “Name” field is not null/empty. Examiner refers to the interpretation of “context” as set forth above) for the purpose of performing an algorithmic search on a graphical program comprising dynamic transitions expressed a status transitions having semantic conditions related to events, such that a complete set of pertinent paths can be determined for exhaustive testing (Beer, e.g., ¶¶31-55).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for building one or more code paths by parsing a program specification to generate an EFSM including objects representing states and transitions therebetween as taught by Kita in view of Kadambe and Takata to provide for determining a set of actions that may be performed n a provided source state based on a provided context and the one or more code paths because the disclosure of Beer shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for providing, analyzing and executing user interface program code expressed in at least state transitions to provide for determining a set of actions that may be performed on a provided source state based on a provided context and the one or more code paths for the purpose of performing an algorithmic search on a graphical program comprising dynamic transitions expressed a status transitions having semantic conditions related to events, such that a complete set of pertinent paths can be determined for exhaustive testing (Beer, Id.).

Claims 16-17 are rejected for the reasons given in the rejections of claims 7-8 above.

Claims 11 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kita in view of Kadambe and Takata, and in further view of McFarland, David M., U.S. 2016/0350447 A1 (hereinafter “McFarland”).

Regarding claim 11, the rejection of claim 2 is incorporated, but Kita in view of Kadambe and Takata does not more particularly teach storing information regarding time to transition between states, wherein transitions are associated with actions, iteratively executing the workflow and updating the code paths until a first state is reached having a plurality of available actions, computing predicted state transition times for each available action using the stored transition time information, and selecting an action based on the predicted times. However, McFarland does teach: storing information about the time for transitions between states in the abstract syntax tree, where the transitions are associated with actions (McFarland, e.g., ¶92, “… one embodiment of logic element data 185 for a logic element 176. The logic element data 185 maybe organized as a data structure in memory … logic element data 185 includes … an execution time 377 …” See also, e.g., ¶97, “execution time 377 may specify one or more of a minimum time for a state transition, a maximum time … an average time … a mean time … a medium time … simulation generated time …”); 
iteratively executing the workflow and updating the one or more code paths until a first state is reached where a plurality of actions are available (McFarland, e.g., ¶127, “code may receive 515 a start state that corresponds to a first logic state 205 … [and] an end state that corresponds to a second logic state 205 … code may iteratively generate 525 path execution times 377 for a path between the start state and the end state … a path comprises the state transitions between the start state and the end state.” See also, e.g., ¶131, “Iteratively generating 525 the path execution times generates a path execution time 377 for each path between the start state and the end state …” See also, e.g., ¶149, “code scans state transitions between the current or predecessor logic state 205 and the next logic state 205 … code may scan a first next state transition …” and ¶¶150-151, discussing also scanning at least second and third next states, and ¶154, disclosing processing of all state transitions of each path); 
computing a predicted time to transition from the first state to a second state for each of the plurality of available actions by using the stored information about the time to transition for each transition on the code path involving the action from the first state to the second state (McFarland, e.g., ¶152, “code may sum all the path execution times 377 for the state transitions to yield the path execution time 377 between the start state and the end state …”); and 
selecting an action from the plurality of actions based on the predicted times (McFarland, e.g., ¶51, “It may be desirable to determine path execution times for one or more logic element relationships … a user may wish to determine a maximum path execution time … user may wish to determine a minimum path execution time … completion time of the logic element relationships requiring the shortest time to complete may be the minimum path execution time”) for the purpose of generating path execution times for a logic design comprising states, contexts including input and output variables, and one or more current and next state values, via iterative execution, and determining minimum and maximum path execution times between identified start and end states (McFarland, e.g., ¶¶5, 51-52, 97).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for building one or more code paths by parsing a program specification to generate an EFSM including objects representing states and transitions therebetween as taught by Kita in view of Kadambe and Takata to provide for storing information regarding time to transition between states, wherein transitions are associated with actions, iteratively executing the workflow and updating the code paths until a first state is reached having a plurality of available actions, computing predicted state transition times for each available action using the stored transition time information, and selecting an action based on the predicted times because the disclosure of McFarland shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for providing, analyzing and executing state transition representation information to provide for storing information regarding time to transition between states, wherein transitions are associated with actions, iteratively executing the workflow and updating the code paths until a first state is reached having a plurality of available actions, computing predicted state transition times for each available action using the stored transition time information, and selecting an action based on the predicted times for the purpose of generating path execution times for a logic design comprising states, contexts including input and output variables, and one or more current and next state values, via iterative execution, and determining minimum and maximum path execution times between identified start and end states (McFarland, Id.).

Claim 20 is rejected for the reasons given in the rejection of claim 11 above.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Kita in view of Kadambe and Takata, and in further view of Kodosky et al., U.S. 7,200,838 B2 (hereinafter “Kodosky”).

Regarding claim 13, the rejection of claim 12 is incorporated, but Kita in view of Kadambe and Takata does not more particularly teach automatically generating a user interface to receive one or more user input values for the workflow, wherein the generating is based on the abstract syntax tree. However, Kodosky does teach: automatically generating, based on the abstract syntax tree, a user interface to receive the one or more new input values for the workflow as user inputs (Kodosky, e.g., 6:13-34, “system and method for programmatically generating a graphical program in response to state diagram information … state diagram information may specify a plurality of states and state transitions, wherein each state transition specifies a transition from a first state to a second state …” See also, e.g., 17:1-37, describing the state diagram input into the graphical program generation program (GPG program), 18:3-6, “CPC program may automatically, i.e., programmatically, generate a graphical program … based on the received state diagram information …”, and 18:16-34, “In programmatically generating the graphical program, the GPG program may specify the inclusion of various objects … The new graphical program may also include a user interface portion including various user interface objects, such as one or more user interface panels having controls for specifying user input to the graphical program …” Examiner’s note: see claim interpretation of “abstract syntax tree” above, wherein Applicant has described an abstract syntax tree as a data structure including at least notes/states, and transitions between the nodes/states, which is consistent with the state diagram information of Kodosky) for the purpose of automatically generating a graphical program or program portion based on state diagram information (Kodosky, e.g., Abs., 6:13-34, 7:18-28, 7:60-8:8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for building one or more code paths by parsing a program specification to generate an EFSM including objects representing states and transitions therebetween as taught by Kita in view of Kadambe and Takata to provide for automatically generating a user interface to receive one or more user input values for the workflow, wherein the generating is based on the abstract syntax tree because the disclosure of Kodosky shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for providing, analyzing and executing state representation information to provide for automatically generating a user interface to receive one or more user input values for the workflow, wherein the generating is based on the abstract syntax tree for the purpose of automatically generating a graphical program or program portion based on state diagram information (Kodosky, Id.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Chong et al., U.S. 7,152,229 B2, teaches systems and methods for receiving application input, parsing the input to generate an internal representation comprising workflow information including state, action and context information, and generating a source code output for the workflow;
Ciolfi et al., U.S. 10,521,197 B1, teaches systems and methods for evaluating graphical program models comprising variants representing alternative execution paths, and simulating the model over a particular time domain in order to find a solution representing an optimal simulation time;
Furtwangler, Brandon C., U.S. 2017/0310723 A1, teaches systems and methods for representing streamed media content as a state machine of states, each state corresponding to one or more periods of one or more segments, and transitions between the states, and building a data structure containing state transition probabilities between the combinations of states;
Koskimies et al., U.S. 2010/0106551 A1, teaches systems and methods for identifying a thread including data describing states and relationships of interrelated tasks, and generating a user interface rendering of the thread representing the states and relationships;
Marum et al., U.S. 2012/0323889 A1, teaches systems and methods for representing a query processing function as a graphical representation and permitting a user to enter or modify new record field values which are propagated to the graphical representation;
Patel, Vimal Ashwinkumar, U.S. 2015/0309813 A1, teaches systems and methods for performing lexical and syntactic analysis on source code to generate a parse tree and therefrom an AST, generating from the AST a control flow graph and call graph, and performing program analysis based on the graphs;
Perkov, Evgueni, U.S. 9,372,846 B1, teaches systems and methods for inputting one or more strings, identifying lexemes, generating a state set table comprising a plurality of states and transitions therebetween, and generating an AST from the state set table;
Reddy, Pallavi, U.S. 2014/0049411 A1, teaches systems and methods for representing an encoder as a finite state machine comprising states and transitions, performing forward and backward state probabilities for being in each state at each time, and determining a coding path exhibiting the highest likelihood;
Sheridan et al., U.S. 9,792,443 B1, teaches systems and methods for utilizing a source code representation to generate an AST and other data and metadata associated with the source code representation to define a dataflow for the code and perform analysis;
Skoglund et al., U.S. 2017/0004405 A1, teaches systems and methods for representing a system comprising a plurality of states and transitions, and utilizing a Markov iteration approach, wherein matrices of transition intensities are determined and used to generate an output flow of predicted future component states at one or more future time periods;
Ulmer et al., U.S. 2009/0327317 A1, teaches systems and methods for providing a graphical representation of a logical flow problem, wherein updated values pertaining to probabilities of transitions through the logical flow can be input, the representation can be iterated through, and updated problem solutions can be recommended; and
Yamanaka et al., U.S. 2007/0263544 A1, teaches systems and methods for ingesting a network matrix representation of a network, receiving updated values for path costs and other data, and recalculating shortest path information from one or more source nodes to one or more target nodes.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant. Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages. Other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., “Functional programming,” Wikipedia, last retrieved from https://en.wikipedia.org/wiki/Functional_programming on 12 October 2022.
        2 See, e.g., “Functional programming,” Wikipedia, last retrieved from https://en.wikipedia.org/wiki/Functional_programming on 12 October 2022.
        3 This reference is cited on the IDS received 17 January 2022, and as such is not cited on the attached PTO-892
        4 This reference is cited on the IDS received 17 January 2022, and as such is not cited on the attached PTO-892